DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maglione et al. (US 2007/0096643).
Re Claim 1, Maglione et al. disclose an organic electroluminescent device, comprising: a substrate (1); a plurality of first electrodes (2 3, i.e., anode) disposed on the substrate (1) to form a plurality of first light emitting units (see Fig. 5 and Paragraph [0035]); an insulative layer (4’) disposed on the substrate (1)  and defining a pixel region of the first light emitting unit (see Fig. 5); and a plurality of second electrodes (8 8’, i.e., cathode)  disposed on the substrate (1),  to form a plurality of second light emitting units (see Fig. 5, wherein the second electrodes are spaced apart from each other to form a plurality of isolation trenches (i.e., the opening  that insulating layer 4’ formed), each isolation trench being defined between the two adjacent second electrodes (see Figs. 1-5 and related text in Page 2, Paragraph [0026] – Page 3, Paragraph [0048]) .  
Re Claim 2, as applied to claim 1 above, Maglione et al. disclose all the claimed limitations including wherein the substrate (1) comprises a glass substrate (see Paragraph [0067]).  

Re Claim 4, as applied to claim 1 above, Maglione et al. disclose all the claimed limitations including wherein a material of the second electrodes (8 8’)  comprises a metal (see Paragraph [0084]).  
Re Claim 5,  as applied to claim 4 above, Maglione et al. disclose all the claimed limitations including wherein a material of the second electrodes (8 8’) comprises aluminum or silver (see Paragraph [0076]).  
Re Claim 6, Maglione et al. disclose a method for manufacturing an organic electroluminescent device comprising the following steps:  Page 4 of 8713 12261V.2Appl. No. Amdt. dated November 21, 2018Preliminary Amendmentproviding a substrate (1) provided with a plurality of first electrodes (2 3, i.e., anodes) and a plurality of conductive circuits thereon; forming a pattern of an insulative layer (4’) on the substrate; evaporation plating (see Paragraph [0037]) an organic light emitting material (5 5’) on the substrate (see Paragraph [0036]) having the plurality of first electrodes (2 3) and the pattern of the insulative layer (4’); and evaporation plating a second electrode material (8 8’, see Paragraph [0042]) on the substrate (1) to form a plurality of second electrodes (8 8’), with an isolation trench (i.e., isolation regions formed 4’) is formed between the two adjacent second electrodes (see Fig. 5).  Also see Figs. 1-5 and related text in Page 2, Paragraph [0027]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maglione et al. (US 2007/0096643) in view of Huang et al. (US 2005/0276947). 
Re Claim 10, as applied to claim 6 above, Maglione et al. disclose all the claimed limitations.  However, Maglione et al. do not disclose packaging the substrate having the plurality of first electrodes and the plurality of second electrodes.
Huang et al. disclose packaging of organic electroluminescent device that comprises the substrate having the plurality of first electrodes and the plurality of second electrodes in order to protect the device (see Abstract and Figs. 3A and 3B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Maglione et al. reference with packaging the substrate having the plurality of first electrodes and the plurality of second electrodes as taught by Huang et al. in order to protect the organic electroluminescent device. 
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure KAKIZOE et al. (US 2016/0372697) also disclose similar inventive subject matter.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 21, 2021